Judgment, Supreme Court, New York County (Renee White, J.), rendered July 8, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree, and sentencing her, as a second felony offender, to concurrent terms of 4 Vi to 9 years and 3 Vi to 7 years, respectively, unanimously affirmed.
The prosecutor did not significantly exceed the bounds of the court’s Sandoval ruling, permitting elicitation of defendant’s two prior felony convictions but not the underlying facts. When, in an effort to clarify that defendant was admitting to two separate convictions, the prosecutor asked whether she had "pled guilty twice”, defendant’s spontaneous, unresponsive assertion of innocence of one of the crimes opened the door to further questions about the honesty of the guilty plea, none of which revealed the nature of the crime. And, even if the question about a violation of probation went beyond the Sandoval ruling, an objection to that question was sustained before any response was made, and the question could not have had a prejudicial effect, particularly in view of the overwhelming evidence of guilt.
Defendant’s challenge to the prosecutor’s summation is unpreserved and we decline to review it in the interest of justice. Were we to review it, we would find that the challenged portion of the summation was a fair response to defense arguments. Concur—Murphy, P. J., Sullivan, Wallach, Nardelli and Tom, JJ.